      Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 1 of 8 PageID #: 45



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

MELISSA BOCK,                                 )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )       Case No. 4:19-cv-00143-JAR
                                              )
SAKS FIFTH AVENUE, LLC,                       )
                                              )
               Defendant.                     )


                       ANSWER AND AFFIRMATIVE DEFENSES OF
                        DEFENDANT SAKS FIFTH AVENUE, LLC


                                            ANSWER

         Defendant Saks Fifth Avenue, LLC (“Defendant”) hereby answers or otherwise responds

to Plaintiff’s Petition (hereafter, “Complaint”) as follows:

                                             COUNT I
          AGE DISCRIMINATION IN VIOLATION OF THE MISSOURI HUMAN RIGHTS ACT

         1.    Defendant admits only that Plaintiff is a female born in 1956. Defendant is without

knowledge or information sufficient to form a belief as to Plaintiff’s residency and, therefore, deny

that allegation. Defendant denies the remaining allegations in paragraph 1 of the Petition.

         2.    Defendant admits that throughout the time Plaintiff was employed by Defendant,

Defendant was registered to conduct business in Missouri and conducted business in St. Louis

County, Missouri. Defendant is without knowledge or information sufficient to form a belief as

to the meaning of the phrase “at all relevant times herein” and, therefore, deny that allegation.

Defendant denies the remaining allegations in paragraph 2 of the Petition.

         3.    Defendant admits that throughout the time Plaintiff was employed by Defendant,

Defendant employed six or more persons within Missouri. Defendant is without knowledge or
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 2 of 8 PageID #: 46



information sufficient to form a belief as to the meaning of the phrase “at all relevant times herein”

and, therefore, deny that allegation. The remaining allegations in paragraph 3 contain conclusions

of law to which no response is required. To the extent that a response is required, Defendant denies

the remaining allegations in paragraph 3 of the Petition.

       4.      Defendant admits only that Plaintiff was assigned to work at Defendant’s retail

store located in St. Louis County, Missouri. Defendant is without knowledge or information

sufficient to form a belief as to the meaning of the phrase “at all relevant times herein” and,

therefore, deny that allegation. Defendant expressly denies that any “claim arose” with respect to

Plaintiff and denies the remaining allegations in paragraph 4 of the Petition.

       5.      Defendant admits the allegations in paragraph 5.

       6.      Defendant admits the allegations in paragraph 6.

       7.      Defendant admits only that Plaintiff was responsible for, among other things,

increasing jewelry sales and managing a team of Sales Associates. Defendant denies the remaining

allegations in paragraph 7.

       8.      Defendant admits only that jewelry sales improved during the time Plaintiff was

employed by Defendant. Defendant states it is without knowledge or information sufficient to

form a belief as to the remaining allegations in paragraph 8 and, therefore, denies the same.

       9.      Defendant denies the allegations in paragraph 9.

       10.     Defendant admits only that the Jewelry Department’s sales surpassed the sales goal

established by Saks for the fall 2017 selling season. Defendant states it is without knowledge or

information sufficient to form a belief as to the precise monetary amounts and percentages alleged

by Plaintiff in paragraph 10 and, therefore, denies the same. Defendant denies the remaining

allegations in paragraph 10.




                                                  2
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 3 of 8 PageID #: 47



       11.     Defendant admits Plaintiff was recognized from time to time during her

employment for the areas in which she performed well, including in her performance appraisals.

Defendant is without knowledge or information sufficient to form a belief as to whether Plaintiff

received a Best Overall Achievement Award in 2012 and, therefore, denies the same. Defendant

denies the remaining allegations in paragraph 11 of the Petition.

       12.     Defendant states it is without knowledge or information sufficient to form a belief

as to whether Plaintiff received a “Silver Star award” at some point during her employment with

Saks and, therefore, denies paragraph 12.

       13.     Defendant states that to the extent Plaintiff received an email from Larry Bruce,

Executive Vice-President of Stores, in or about September 2016, the document speaks for itself.

Defendant denies any additional or inconsistent allegations in paragraph 13 of the Petition.

       14.     Defendant admits Plaintiff received monetary bonuses as part of her overall

compensation plan. Plaintiff denies the remaining allegations in paragraph 14 of the Petition.

       15.     Defendant admits the allegations in paragraph 15.

       16.     Defendant denies the allegations in paragraph 16.

       17.     Defendant admits only that Crystal Faye Schlechta was employed by Defendant in

the position of Office Manager for approximately three months in early 2018. Defendant denies

the remaining allegations in paragraph 17 of the Petition.

       18.     Defendant admits Shuwen Zou was assigned as a Fifth Avenue Club Sales

Associate in or about December 2017 and that Zou’s duties in that role include providing a personal

shopping experience for Saks’ customers.        Defendant denies the remaining allegations in

paragraph 18 of the Petition.

       19.     Defendant admits the allegations in paragraph 19.




                                                3
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 4 of 8 PageID #: 48



       20.     Defendant admits only that a male was hired into the position of Shoe Sales

Manager at its St. Louis location in or about late summer 2018. Defendant denies the remaining

allegations in paragraph 20.

       21.     Defendant admits only that a number of personnel changes occurred after Ryan Jay

became the General Manager of Defendant’s St. Louis store, including the termination, retirement,

transfers and hirings alleged in paragraph 21 of the Petition. Defendant denies that Ryan Jay was

intentionally “replacing older workers with younger ones” as alleged in paragraph 21 and denies

the remaining allegations in paragraph 21.

       22.     Defendant denies the allegations in paragraph 22.

       23.     Defendant denies the allegations in paragraph 23.

       24.     Defendant denies the allegations in paragraph 24.

       25.     Defendant denies the allegations in paragraph 25.

       26.     Defendant denies the allegations in paragraph 26.

       27.     Defendant denies the allegations in paragraph 27.

       28.     Defendant admits the allegations in paragraph 28.

       29.     Defendant admits only that Ryan Jay was involved in the decision to terminate

Plaintiff’s employment. Defendant denies that he was the only person involved in the decision.

       30.     Defendant denies the allegations in paragraph 30.

       31.     Defendant denies the allegations in paragraph 31.

       32.     Defendant denies the allegations in paragraph 32.

       33.     Defendant admits the allegations in paragraph 33.

       34.     Defendant admits only that the Missouri Commission on Human Rights issued a

Notice of Right to Sue letter to Plaintiff on October 1, 2018, and that Plaintiff’s Petition was filed




                                                  4
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 5 of 8 PageID #: 49



within 90 days of that date. Defendant is without knowledge or information sufficient to form a

belief as to when Plaintiff received the Notice of Right to Sue letter and, therefore, denies that

allegation. Defendant expressly denies it engaged in any discriminatory act and denies the

remaining allegations in paragraph 34 of the Petition.

        35.     Defendant denies the allegations in paragraph 35.

        36.     Defendant denies the allegations in paragraph 36.

        37.     Defendant denies the allegations in paragraph 37.

        38.     Defendant denies the allegations in paragraph 38.

                                        PRAYER FOR RELIEF

        Defendant denies that Plaintiff is entitled to any relief whatsoever, including the relief

sought in the prayer for relief set forth in an unnumbered paragraph of the Petition.

                           AFFIRMATIVE AND OTHER DEFENSES

        1.      Defendant denies each and every allegation, count, claim and prayer of Plaintiff’s

Petition which is not expressly and specifically admitted in this Answer.

        2.      Plaintiff’s claims are barred because the allegations and denials set forth in the

pleadings fail to state a claim against Defendant upon which relief can be granted. Defendant

incorporates its factual statements in the remainder of these common and affirmative defenses as

if fully set forth in this paragraph.

        3.      Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to comply

with all statutory, jurisdictional and/or procedural requirements under the Missouri Human Rights

Act in that Plaintiff failed to exhaust her administrative remedies to the extent she now seeks to

assert claims exceeding the scope of the allegations contained in her Charge of Discrimination

and/or to the extent she alleges conduct occurring outside the applicable limitations period.




                                                  5
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 6 of 8 PageID #: 50



       4.      Plaintiff’s claims are barred, in whole or in part, because any employment decisions

made by Defendant were not based on any protected characteristic, but were made for independent,

legitimate, non-discriminatory business reasons related to Plaintiff’s performance and workplace

conduct.

       5.      Plaintiff’s claims are barred, in whole or in part, because Defendant made available

to Plaintiff adequate reporting procedures and other measures designed to prevent and/or address

any discriminatory or harassing conduct (the existence of which Defendant expressly denies), yet

Plaintiff failed to avail herself of any such procedures or other measures.

       6.      Plaintiff’s claims for damages are barred, in whole or in part, because any

psychological problems or emotional distress Plaintiff claims to suffer are the result of other causes

unrelated to Defendant.

       7.      Plaintiff’s claims for damages are barred, in whole or in part, because Defendant

exercised reasonable care and acted in good faith in its efforts to comply with applicable laws

prohibiting harassment, discrimination and retaliation in employment.

       8.      Plaintiff’s claims for damages are barred, in whole or in part, because any actions

taken by Defendant were taken entirely without malice and with the good-faith belief that the

actions were in compliance with the applicable laws at all times.

       9.      Plaintiff’s claims for damages are barred, in whole or in part, to the extent Plaintiff

has failed to exercise reasonable diligence to mitigate her alleged damages. Alternatively, in the

event of a determination of any violation of law (which Defendant absolutely denies), Defendant

would be entitled to reduce any back pay allegedly owed to Plaintiff by the amount of Plaintiff’s

interim earnings and/or amounts that could or should have been earned with reasonable diligence.




                                                  6
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 7 of 8 PageID #: 51



       10.     Plaintiff’s claims for damages are barred, in whole or in part, to the extent any

alleged damages exceed the statutory damages caps set forth in the Missouri Human Rights Act,

Section 213.111, R.S.Mo.

       11.     Plaintiff’s claim for punitive damages are barred by the Missouri and United States

Constitutions because the asserted standard for entitlement to punitive damages is vague and

arbitrary and the procedure for the assessment of punitive damages violates Defendant’s rights to

due process of law, to equal protection of law, to the right to be free from unlawful taking of

property, to the right to be free of excessive fines, and to all other substantive and procedural

protections of the Constitution applicable to punitive damages.

       12.     Plaintiff’s claims are frivolous and entitle Defendant to an order requiring Plaintiff

to pay Defendant’s reasonable attorneys’ fees and expenses incurred in defense of this action.

       13.     Defendant reserves the right to assert each and every other affirmative defense

which is identified during further proceedings.

       WHEREFORE, Defendant Saks Fifth Avenue, LLC, respectfully requests that this Court

find Plaintiff’s allegations in her Petition to be without merit, that the Complaint be dismissed in

its entirety with prejudice, that judgment be entered in Defendant’s favor and against Plaintiff, and

that this Court award Defendant its reasonable attorneys’ fees and costs and such other relief as

this Court may deem just and proper.




                                                  7
   Case: 4:19-cv-00143-JAR Doc. #: 6 Filed: 02/06/19 Page: 8 of 8 PageID #: 52



                                            Respectfully submitted,

                                             /s/ Melody L. Rayl
                                            Melody L. Rayl           MO Bar No. 60362
                                            Jessie F. Bustamante     MO Bar No. 62895
                                            FISHER & PHILLIPS LLP
                                            4900 Main Street, Suite 650
                                            Kansas City, MO 64112
                                            Phone: (816) 842-8770
                                            Facsimile: (816) 842-8767
                                            Email: mrayl@fisherphillips.com
                                            Email: jbustamante@fisherphillips.com

                                            ATTORNEYS FOR DEFENDANT
                                            SAKS FIFTH AVENUE, LLC




                                 CERTIFICATE OF SERVICE

        I certify on this 6th day of February, 2019 that a true and correct copy of the above and
foregoing document was filed using the Court’s CM/ECF system which will automatically send
electronic notice of filing to the following:

     Benjamin F. Westhoff
     Donna L. Harper
     SEDEY HARPER WESTHOFF, P.C.
     2711 Clifton Avenue
     St. Louis, MO 63139
     Phone: (314) 773-3566
     Facsimile: (314) 773-3615
     Email: bwesthoff@sedeyharper.com
     Email: dharper@sedeyharper.com

     ATTORNEYS FOR PLAINTIFF
                                            /s/ Melody L. Rayl
                                            Attorney for Defendant




                                               8
